The libellants, residing in this city, claim to recover in this action the sum of $236.30, for mattresses, curtains, sofas, table covers, and other upholstery furnished the ship, and for labor done in fitting up her cabin furniture, as being a lien upon the ship, under the lien law of this state. The answer denies all knowledge of the furnishing, and alleges that the charges are extortionate and that the goods furnished were not necessary to the steamer to enable her to perform her intended voyage. The vessel was fitting out for a voyage to South America, with passengers.
*745writ,t> BY THE COURT, that it is a fair ••and. reasonable interpretation of the lien law, to understand it as giving protection to credits for the accommodations and even luxuries usually furnished to steam vessels in the present day, equally with those having relation to merely repairing and rigging a ship so as to render her navigable, and that cabin furniture •supplied to a steamship, intended to be engaged in transporting passengers, comes with-' in the class of privileged claims, without an allegation in the pleadings that they went into the construction of the ship or were attached permanently to her.
Decree for libellants accordingly, with a ref-erence.